Citation Nr: 0022098	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  98-02 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder.

2.  Entitlement to service connection for psoriasis claimed 
as secondary to herbicide exposure.

3.  Entitlement to service connection for seizures claimed as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran had active duty from March 1963 to March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).

During the pendency of this appeal the RO denied the 
veteran's application for entitlement to service connection 
for post-traumatic stress disorder and the residuals of a 
gunshot wound to the head.  No notice of disagreement has 
been filed with regard to those issues and they are not 
before the Board on this appeal.


REMAND

Examination of the record reveals that the veteran has 
indicated that he was treated for at least eight months at 
the VA facility in Lyons, New Jersey.  The RO requested the 
records of that treatment in June and November 1999.  The 
Lyons facility has never responded.  Records in the 
possession of the VA are deemed to be constructively of 
record and therefore must be obtained.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The Board regrets any delay occasioned 
by its action in this case.  However, in order to extend to 
the veteran every equitable consideration, further 
development is required.  Accordingly, in view of the 
foregoing, this case is REMANDED for the following:

1.  The RO should obtain the records of 
the veteran's treatment at the Lyons, New 
Jersey VA facility.  If no such records 
are available the Lyons, New Jersey 
facility shall provide a statement to 
that effect.
2.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



